Election/Restrictions
Claims 16-29, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 20, recites means for directing a downward convection airflow.  But fails prong “c” of the three prong test since the claim defines sufficient structure (the upper and lower vent and air flow channels for performing the claimed function (downward convection airflow).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,7-15,20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oliveira (US Pub no 2007/0068957).

With respect to claim 1, Oliverira shows a pressure vessel (10), comprising: a tank, including: i) a tank liner (14) fabricated from thermoplastic material; ii) a valve fitting assembly (36); and ii) an outer reinforcing layer (42,44) disposed on the tank liner, the outer reinforcing layer defining at least a portion of an outer surface of the tank; and a protective jacket (12) adapted to surround and engage the tank, the protective jacket including: i) an upper support rim(46)  defining a top aperture (aperture for valve 36), wherein the valve fitting assembly (36) extends through the top aperture, and a space between the upper support rim and the valve fitting assembly defines a first airflow opening (16); ii) a lower support rim (50) having a second airflow opening (18) therethrough; and iii) a substantially cylindrical wall (56) connecting the upper support rim (46) to the lower support rim (52), the wall defining an inner surface disposed radially outwardly from the outer surface of the tank (14), the inner surface of the wall and the outer surface of the tank cooperating to define a flow channel (58) in fluid communication with the first airflow opening (16) and the second airflow opening (18), wherein the first and second airflow openings and flow channel are adapted to permit a convective flow to pass therethrough to facilitate heat transfer between the tank and an environment in which the pressure vessel is situated (flow shown in drawings fig. 7). \
With respect to claim 2, Oliveira shows wherein the tank liner (14) includes a first endcap (48) and a second endcap (52), wherein the first and second endcaps are injected Polymeric domes circumferentially welded (this is a product by processes 
With respect to claim 3, Oliveira shows wherein the tank liner further comprises a boss (34) co-injected on one of the first endcap or the second endcap.  
With respect to claim 4, Oliveira shows wherein the barrier film (fig. 5) includes multiple layers (38,40,42,44).
With respect to claim 7, Oliveira shows wherein the protective jacket (12) is separable into at least two sections.  
With respect to claim 8, Oliveira shows wherein the protective jacket includes at least one handle (68) and wherein the lower support rim includes a base configured and is adapted to form a non-permanent mating engagement with the at least one handle of another pressure vessel when stacking multiple pressure vessels (10) (see fig. 12).
With respect to claim 9, Oliveira shows wherein the outer reinforcing layer (42,44) includes a thermoplastic matrix with glass fiber reinforcement (fiberglass and eposy).  
With respect to claim 10, Oliveira shows wherein the thermoplastic material includes polypropylene.  (paragraph 9)
With respect to claim 11, Oliveira shows wherein the tank liner includes a substantially cylindrical tube (20) defining first and second rims and opposing dome shaped first and second endcaps 948,52) secured to the first and second rims of the tube (20).

With respect to claim 13, Oliveira shows wherein the tank liner includes a co-inj ected boss (34) for receiving the valve fitting assembly therein.  
With respect to claim 14, Oliveira shows wherein the flow channel is substantially annular.  (see figs)
With respect to claim 15, Oliveira shows wherein the first airflow opening (16) encircles the valve fitting assembly (36).
With respect to claim 20, Oliveira shows a tank (10) including a tank liner (14) constructed from a thermoplastic material having a boss (34) co-injected therewith, a valve fitting assembly (36) coupled with the boss, a reinforcing layer (42,44) disposed on the tank liner (14), a top region (48), a bottom region (52) disposed opposite the top region, and a middle region (20) disposed between the top region and the bottom region; b) a protective jacket (12) surrounding the tank, the protective jacket including an upper support rim (46) that defines a top aperture (the hole for 36), wherein the valve fitting assembly (36) extends through the top aperture such that a space between the upper support rim and the valve fitting assembly defines a first airflow opening (16), and the protective jacket further including a second airflow (18) opening in fluid communication with the first airflow opening, wherein the protective jacket is spaced apart radially from the middle region; and c) means for directing a downward convective airflow between the middle region of the tank and the protective jacket (cooled air shown in fig. 7), wherein the means for directing a flow are in fluid communication with .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5,6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oliveira.
	Oliveira discloses the invention substantially as claimed.   
However Oliveira does not disclose  claim 5, wherein the barrier film includes at least one layer comprising polyethylene, at least one layer comprising polyamide, and a layer comprising ethylene vinyl alcohol (EVOH), claim 6, wherein the layer comprising EVOH has a thickness greater than or equal to 8 micrometers

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use have a (EVOH) layer in order to resist gasoline, and the polyamide layer in order to have increase strength compares to the fiber glass layer of the reference. 
		It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN M BRADEN/Primary Examiner, Art Unit 3736